Citation Nr: 0947281	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-22 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, secondary to bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from January 1964 to 
January 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of a Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Detroit, Michigan.

In October 2008, the Board remanded the case to the RO for 
additional development.  The development has since been 
completed and the case is now before the Board for 
adjudication. 


FINDINGS OF FACT

1.  A bilateral foot disability is not causally or 
etiologically related to service.

2.  Service connection for a back disorder was denied by the 
RO in an August 2001 rating decision.  

3.  The additional evidence received since the August 2001 
rating decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

2.  New and material evidence has not been received to reopen 
the claim of service connection for a back disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

In compliance with a 2008 Board remand instruction, a letter 
was sent in December 2008 in accordance with the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  The Veteran 
was notified of the basis for the prior denial of his claims 
and of evidence that was needed to reopen and substantiate 
his service connection claims.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The letter also notified the Veteran 
that evidence sufficient to reopen the previously denied 
claims must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  

Although the letter was not sent prior to initial 
adjudication of the Veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
September 2009.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

In this case, the Veteran's service, VA, and private 
treatment records have been obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Board notes that a December 2008 VA examination was provided 
with regard to the claim of service connection for bilateral 
foot disability.  The board finds the medical opinion 
adequate as it was based on a complete examination, a 
thorough review of the claims file, and provided supporting 
rationale.  With regard to the Veteran's back disorder, a VA 
examination is not required because the Board is denying the 
request to reopen the claim.  VA's statutory duty to assist a 
claimant in the development of a previous finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim 
such as in a case where the claimant lacks legal eligibility 
for the benefit sought.  38 C.F.R. § 3.159(c)(4), (d) (2009).  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen his claim and of 
the evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to his 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to 
have entered service in sound condition as to their health.  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b). 

Previously, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); see also Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  In order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination. The 
word "aggravate" is defined as "to make worse." Webster's II 
New College Dictionary (1999).  After determining whether 
there is clear and unmistakable evidence that the disorder in 
question pre-existed service, the Board will consider whether 
the claimed disability was "made worse" by his military 
service.

In this case, the Veteran contends that his bilateral foot 
disability existed prior to service and was aggravated by 
service.  He reported that he was born with a foot deformity, 
but did not experience pain in the bilateral feet until 
service.  He contends that many hours on his feet working as 
a military police officer aggravated his congenital foot 
condition.  The Veteran reported that his bilateral foot 
condition is painful and makes daily living activities 
difficult.

Notwithstanding his current reports of foot problems during 
service, a review of the service records shows no evidence of 
complaints of or treatment for foot pain or a foot condition.  
Furthermore, the service entrance and separation examination 
reports show no notation of a bilateral foot condition.  

Post-service records show complaints of and treatment for a 
bilateral foot condition, with pain from 1989 to 2009.  In 
1989, the Veteran was diagnosed with osseous hypertrophy, 
bilateral hallux and underwent two foot surgeries.  A 
December 2005 private examiner noted the Veteran's long 
history of foot problems beginning before service.  The 
examiner also reported that the Veteran related a history of 
"severe frostbite" during service; however, the Veteran's 
service treatment records are negative for any report or 
history of frostbite.  The examiner noted that the 1989 foot 
surgery had failed, leading to the Veteran's chronic foot 
pain.  The diagnosis was rigid pes planus and the examiner 
opined that it was likely that the Veteran's foot condition 
was exacerbated by active duty.  

Social Security Administration (SSA) records show treatment 
for pain in the bilateral feet from 1993 to 1998.  A May 1998 
treatment record indicated the use of a walker for mobility 
and noted slight gait ataxia with difficulty with toe, heel 
and tandem gait, with pain.  

In December 2008, the Veteran was afforded a VA examination.  
The examiner reviewed the claims file and noted the Veteran's 
long history of foot problems, including the two surgeries in 
1989.  The examiner diagnosed status post medial condylectomy 
bilateral halluces and status post osteotomy with correction 
of bilateral bunionette deformity and opined that Veteran's 
bilateral foot condition was congenital, and therefore, not 
caused by service.  The examiner concluded that it was at 
least as likely as not that activities performed while in 
active service may have exacerbated the Veteran's underlying 
chronic foot condition, but it was less likely than not that 
the foot condition underwent permanent increase in severity 
during service.  He added that with this congenital foot 
abnormality, the Veteran would be expected to have a transfer 
of weightbearing forces to the forefoot associated with pain 
and degenerative changes that are likely to progress with 
time.  He also noted that the diagnosis of rigid pes planus 
was not a condition seen at the time of the examination.

Treatment records from private examiner and Doctor of 
Podiatric Medicine, Dr. F.B.L., show continuous treatment 
from the time of the 1989 foot surgeries (which he performed) 
until 2009.  In June 2008, Dr. F.B.L stated that in the past 
15 years he had treated the Veteran for multiple foot 
problems including bilateral hallus abducto valgus.  He 
opined that the Veteran's current bilateral foot condition 
was at likely as not aggravated by service.

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence of 1) a preexisting condition 
that 2) was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).  Here, the 2008 VA examiner's opinion 
constitutes clear and unmistakable evidence that the Veteran 
was not in sound condition at service entrance and that his 
bilateral foot condition pre-existed service.  Furthermore, 
the VA examiner's opinion constitutes clear and unmistakable 
evidence that the Veteran's foot condition was not aggravated 
by service.  As noted previously, this opinion was predicated 
upon a review of the Veteran's service and post service 
medical records as well as a current examination.  
Furthermore, the VA physician considered the Veteran's 
preservice, service, and postservice medical history and 
provided a detailed rationale for the opinion reached.  This 
opinion is highly probative as it was based on a thorough 
review of the Veteran's claims file and is well supported by 
the evidence of record.

The medical evidence of record shows clearly and unmistakably 
that the Veteran's foot condition pre-existed service and was 
not aggravated by service.  Therefore, the presumption of 
soundness has been rebutted.  The December 2005 private 
medical opinion notes a history of foot problems that 
predated the Veteran's service.  Similarly, as noted above, 
the December 2008 VA examiner opined that the Veteran's foot 
disability was a congenital deformity that was not caused by 
service.  Accordingly, the Board concludes that the evidence 
clearly and unmistakably shows that the Veteran's current 
foot disability preexisted active service.  

As the presumption of soundness has been rebutted, service 
connection can only be established if the pre-existing foot 
condition was aggravated in service.  
The Board acknowledges the 2008 private medical opinion which 
stated that the foot condition was likely aggravated by 
service; however, that this opinion is of little probative 
value.  According to CAVC, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).   The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id. 
Furthermore, the clear and unmistakable evidentiary standard 
does not require the absence of conflicting evidence.  Kent 
v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  The Board 
notes that the 2008 private examiner (Dr. F.B.L.) stated that 
the Veteran's foot condition was aggravated by service, but 
did not provide an opinion with regard to permanent 
aggravation.  Furthermore, of the multiple foot conditions 
listed in the report, the examiner did not specify which foot 
condition was caused by service or how the condition was 
aggravated by service.  Accordingly, this opinion lacks 
probative value.

Additionally, a December 2005 private examiner's opinion that 
the Veteran's foot condition was likely exacerbated by 
service is not considered probative because it does not 
appear to be based on a review of the claims file and did not 
provide supporting rationale.  On the contrary, the opinion 
appears to rely, in part, on the Veteran's assertions that he 
was had severe frostbite during service.  The Veteran's 
service medical records are silent for any history of cold 
weather injury to the lower extremities.  Furthermore, the 
Veteran's service separation examination is also silent for 
any such history.  The Board accordingly finds his 
contentions with regard to frostbite during service are not 
credible as he has not shown that he has the medical training 
or experience to render medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the December 2005 
appears to have considered and accepted this unsubstantiated 
medical history, the Board finds the December 2005 opinion to 
lack probative value to be unpersuasive as to the etiology of 
the Veteran's current bilateral foot disability, as the 
physician's opinion is based, in part, upon an unreliable 
history.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(The Board is not required to accept a physician's opinion 
that is based upon a claimant's recitation of an 
uncorroborated medical history.)

On the other hand, the 2008 VA examiner while opined that 
that the Veteran's congenital foot condition may have been 
exacerbated during service, opined that there was no 
permanent aggravation.  As noted previously, this opinion is 
highly probative as it is predicated upon a thorough review 
of the claims folder and contains a complete rationale with 
discussion of the Veteran's entire medical history.  
Furthermore, this opinion is consistent with the Veteran's 
service separation examination which did not reveal any foot 
disabilities.  Likewise, the evidence shows no treatment for 
a foot problem or disorder in service, or for nearly 20 years 
post service.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

In light of the foregoing, the Board concludes that the 
evidence clearly and unmistakably shows that the Veteran's 
foot disabilities that predated his active military service 
were not permanently aggravated during service.  Thus service 
connection cannot be granted.




New and Material Evidence

In this case, the Veteran contends that his back disorder is 
secondary to his bilateral foot condition.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Service connection for a back disorder, as secondary to pes 
planus was denied by the RO in August 2001.  There was no 
completed appeal of this decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

Although the RO has denied reopening the previously denied 
claim for service connection, the Board is required to 
address this particular issue (e.g., the new and material 
claim) in the first instance.  The Board has the jurisdiction 
to address a new and material issue and to reach the 
underlying de novo claim.  If the Board determines that new 
and material evidence has not been received, the adjudication 
of the particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (which holds that the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has determined that new and material 
evidence was not received in order to reopen the Veteran's 
previously denied claim, the Board will proceed, in the 
following decision, to adjudicate the claim to reopen. 

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  Because the 
August 2001 RO decision is the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claim for service 
connection should be reopened and readjudicated.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

At the time of the August 2001 rating decision, the evidence 
of record included service treatment records which show 
treatment for a low back muscle strain in 1967.  Service 
entrance and discharge examinations showed no evidence of a 
back disorder or problem.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In the August 2001 rating decision, the RO noted 
that the Veteran claimed his back condition was secondary to 
his foot condition, but he was not service connected for a 
foot condition and there was no evidence that his back 
problem was related to service.

The evidence of record since the August 2001 rating decision, 
includes SSA records from 1993 to 1998, and November 1999 and 
March 2006 private chiropractic records.

SSA records showed complaints of back pain with normal 
orthopedic and neurological findings.

A November 1999 chiropractic record, by W.F.G., showed a 
diagnosis of acute vertebral subluxation complex of L5 with 
associated splinting muscle spasm and IVD syndrome.  The 
examiner did not provide an opinion with regard to service.  
In March 2006, W.F.G., opined that the Veteran's back 
disorder was caused by his bilateral foot condition, from 
years of abnormal gait pattern.

The additional medical records, while "new" to the extent 
that they were not previously of record, are not "material" 
in that they do not offer any probative evidence showing a 
current disability that is related to service or a service-
connected disability.  The evidence previously considered by 
the RO in 2001 showed evidence of treatment for a back strain 
in service and no evidence of current back disorder related 
to service.  The current evidence of record shows a current 
diagnosis of acute vertebral subluxation complex of the 
lumbar spine, but does not provide a nexus opinion relating 
the disorder to service or to a service-connected disorder.  
Although the March 2006 private opinion shows a relationship 
between the Veteran's back disorder and his bilateral foot 
condition, the Board notes that the bilateral foot condition 
has not been service-connected.  Thus, the Board cannot 
reopen the Veteran's claim of entitlement to service 
connection for a back disorder, secondary to bilateral foot 
disability.  The evidence presented is not both new and 
material, and is insufficient to reopen the Veteran's claim.

With respect to the Veteran's own contentions that his 
bilateral foot condition and back disorder are related to 
service, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for bilateral foot disability and a back 
disorder, as secondary to bilateral foot disability.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for bilateral foot disability is denied.

The application to reopen the claim of entitlement to service 
connection for a back disorder, secondary to bilateral foot 
disability, is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


